Title: To Thomas Jefferson from J. C. Cornwell, 4 June 1801
From: Cornwell, J. C.
To: Jefferson, Thomas


               
                  Sir/
                  Washington City June 4th. 1801
               
               I am not insenseable that your time is very precious, & most Generally Occupied with concerns of great importance to the Grand body of the community, which produces reluctance in me, least I should take up one Moment of your time from a better subject,—but at some most leisure hour, I hope you will please to give this a reading,—being conscious that the ardent, & sincere wish of my Soul for many years, has been decidely in favour of a Republican Government agreeable to the present form that you are about to establish,—together with my present Singular distressed situation, gives me confidence to trust that you will please to favour me with an excuse for troubling of you thus,—though I am apprised that one in my present situation is too apt to look, Speak, yes Feel, & write out of Character, Knowing the World, and the (too General) consequences following a promulgation of this Nature.—
               It is well known that I arrived in New York from the Army at Natchez, in the month of March last past, with Seven Hundred Dollars in Cash, which was in the care of the Captain of the Ship that I came round in, & for which I paid him 2½⅌.Cent Freight, which Money was stold from on board the Ship before the Captain got a permit to land it,—and I was left with only about Forty Dollars in the World, which is now entirely spent, & I am left without one Shilling, or any Freind that I can call on in my distress.—
               I am ready to conceive that I have most Generally conducted myself with a Tolerable degree of prudence (notwithstanding my present situation), never having any earthly assistance,—though I have been at some considerable expence to acquire a Moderate Education, and my profession, which from my own earnings I have found means to pay.—
               I have served the United States in several Capacities, and always have received a Certificate of Having given entire Satisfaction in the line of my appointments.
               Now sir, this is with great consideration & Due Respect, to beg your kind Notice in my present situation, (it being my only Alternative from Wretchedness indeed,) and that you will be Graciously pleased to grant me some appointment, or employment, as you may in your great Wisdom think fit, so that I may cast in my mite for the Interest of the present Weal,—and at the same time escape that Gulf of Wretchedness to which I am fast approaching,—by having it in my power to support the Dignity, or reather Respect, that I have always hitherto (through Mercy) Supported.—
               I Flatter myself that I have a tolerable Idea of business in General, and am willing to go to any part of the United States, or to any other Country (having been in different parts of Europe, & the West Indies, and have a conversable knowledge of the French language,) or if more practicable would gladly accept a Clerks Birth in any of the public Offices,—for my all depends on some employment.—
               This being the Outlines of what your great, & Quick, discernment, will more fully comprehend; I beg the liberty to have confidence that you will suffer it to have weight with you.—
               In so doing, You shall never have cause, but to be pleased, that your Interest supported one who’s Interest with his Country is eaqually United,—And will ever be, in duty bound to pray &c &c
               I am Sir, with Due respect Your Most Obt. Hum. Serv.
               
                  
                     J. C. Cornwell
                  
               
            